Citation Nr: 0936185	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-06 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in March 1980 with over 
20 years of active duty service.  He died in May 2007, and 
the appellant is his surviving spouse.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.
  

FINDINGS OF FACT

1. The certificate of death indicates that the Veteran died 
in May 2007 at the age of 66 years old from end stage 
dementia, unknown type.  

2. At the time of the Veteran's death, service connection had 
been established for bilateral hearing loss with a 
noncompensable rating. 

3. The Veteran's service-connected bilateral hearing loss did 
not cause his death or contribute materially or substantially 
to the cause of his death.

4.  The disorder that resulted in the Veteran's death, end 
stage dementia, was not noted during active duty service or 
for many years after and was not related to service.  

5.  The disorders listed as contributing to death, chronic 
obstructive pulmonary disorder (COPD) and posttraumatic 
stress disorder (PTSD), were not shown in service or for many 
years after, and were not related to service.

6.  No claims by the Veteran were pending at the time of his 
death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to the cause of, the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2008).

2.  The cause of the Veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103A, 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.312 (2008).

3.  The requirements for entitlement to accrued benefits have 
not been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Entitlement to Service Connection for the Cause of the 
Veteran's Death

In order to establish entitlement to service connection for 
the cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2008).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2008).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2008).

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but even 
in such cases, there may be a reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2008).

Additionally, service connection may be granted for the cause 
of the Veteran's death if that cause resulted from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

At the time of the Veteran's death, he was service connected 
for bilateral hearing loss with a noncompensable rating.  The 
evidence of record indicates that, in approximately 1994, he 
began to experience dementia with aphasic symptoms.  These 
symptoms progressed over the course of the next 10 years, and 
ultimately led to his admission into a nursing home.  

In April and May 2007, the Veteran's condition had 
deteriorated to the point where he was rarely eating, and he 
died in May 2007.  The cause of death was end stage dementia, 
unknown type.  The death certificate noted that COPD and PTSD 
were contributing factors, but were not underlying causes of 
his death.  Although the death certificate also lists Agent 
Orange exposure, the Board notes that exposure to Agent 
Orange, or other herbicides, is not a recognized disorder per 
se.    

Bilateral Hearing Loss

The Board must first consider whether the Veteran's already 
service-connected bilateral hearing loss caused, or 
contributed substantially or materially, to cause his death.  
However, the Board considers this disability to be one that 
is minor in nature, does not affect a vital organ, nor is it 
one that could reasonably be expected to have contributed to 
his end stage dementia.  For these reasons, the record does 
not support a finding that his service-connected disability 
was related to his ultimate demise.

End Stage Dementia and COPD

Next, the Board will consider whether the Veteran's cause of 
death was should be service-connected.  On this matter, the 
Board notes that the Veteran's DD-214 indicates service in 
Vietnam.  As such, he is entitled to the presumption that he 
was exposed to herbicide agents, and any diagnosed disorder 
listed in 38 C.F.R. § 3.309(e) will be presumed to be service 
connected.  However, dementia, COPD and PTSD are not 
disorders that may be presumed to be attributable to 
herbicide exposure.  

Therefore, the Board will consider whether these should be 
service connected on a direct basis only.  The Board also 
notes that claims for entitlement to service connection for 
dementia and COPD were previously considered by the Board and 
denied in a July 2004 decision.

The Veteran's service treatment records do not indicate that 
he experienced any signs of dementia while in active duty 
service and none was noted a physical examination in July 
1978.  The treatment records do indicate that he was 
evaluated by a flight surgeon in May 1973 after complaining 
of symptoms related to an upper respiratory infection, to 
include coughing and phlegm.  However, there did not appear 
to be any follow up treatment for this infection.  
Furthermore, a number of chest X-rays from February 1966 to 
June 1978 did not reveal any abnormalities in the chest.  

Although the Veteran's service continued until 1980, his 
service treatment records after July 1978 are unavailable.  
Notably, his spouse has stated that he refused a separation 
physical examination at the time he left active duty in March 
1980.  

The first indication of treatment for the Veteran's dementia 
was not until a medical evaluation he received in August 
1996.  There, he complained of having trouble "finding 
words" since approximately 1994, although he denied any 
confusion or disorientation.  The first indication of a lung 
disorder was in January 1997, where he reported discomfort in 
the chest when he took a deep breath.  A chest X-ray taken at 
that time indicated some bilateral lower lung field chronic 
changes with possibly some fibrosis or scarring.  A 
pulmonologist reviewed the Veteran's symptoms and diagnosed 
early stage pneumonia.
	
	The Veteran was diagnosed with COPD in September 1997, where 
he was subsequently referred for chest imaging after rales 
were noted in the lower lobe of the left lung.  The imaging 
report noted hyperaeration of the lungs consistent with COPD 
and chronic changes.  A mild increase in the interstitial 
markings was also observed, as was a pleural thickening of 
the right upper lobe.  
	
In both cases, the Board emphasizes the multi-year gap 
between discharge from active duty service (1980) and his 
first signs of dementia in 1994 and COPD in 1997 (a fourteen 
and seventeen year gap, respectively).  Furthermore, none of 
the available service treatment records indicate symptoms of 
dementia, and the upper respiratory infection in May 1973 
apparently had resolved.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

	In addition to the documented post-service treatment records, 
the evidence includes the appellant's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  In this case, the appellant is 
competent to report symptoms, because this requires only 
personal knowledge as it comes to her through her senses.  
Layno, 6 Vet. App. at 470.  
	
	Next, in determining whether statements submitted by the 
appellant are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of the Veteran's 
active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).
	 
	Here, the Board finds that the appellant's reported history 
of the Veteran's continued symptomatology since active 
service, while competent, is nonetheless not credible.  
Significantly, the Board finds that the appellant's reported 
history of continued disorder since active service is 
inconsistent with the other evidence of record.  

Indeed, while she stated that his dementia began in service, 
the service treatment records were absent of any complaints.  
Moreover, when the Veteran began to seek treatment for 
symptoms of dementia in 1996, he stated that the symptoms 
began only two years earlier, and fourteen years after he 
left active duty.  Moreover, while there was evidence of an 
upper respiratory infection while in service, the evidence 
did not indicate that the symptoms persisted, nor is there 
evidence of a pulmonary disorder for another seventeen years 
after he left active duty.  Caluza, 7 Vet. App. at 498.

	The Board has weighed the appellant's statements as to 
continuity of symptomatology against the Veteran's own 
statements before his death, as well as the absence of 
treatment for dementia and COPD for many years after active 
duty, and finds her recollections as to symptoms experienced 
by the Veteran in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through her statements.

	Next, service connection may also be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
finds that the weight of the competent evidence does not 
attribute the Veteran's dementia or COPD to active duty, 
despite the appellant's contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a VA examination in November 1998 and an opinion from January 
2004, undertaken specifically to address the issue on appeal.  
In November 1998, the Veteran displayed aphasic symptoms with 
fair to poor retention memory and comprehension loss.  By 
January 2004, his symptoms had progressed to the point where 
he did not respond to questions and was unable to follow 
instructions.  
	
	Although the examiner diagnosed dementia with asphatic 
symptoms, the examiner stated that there was no evidence 
whatsoever to suggest that his dementia had any association 
with his military service.  The VA examiner in January 2004 
similarly concluded that there was no reasonable likelihood 
that the Veteran's dementia was due to active duty service, 
especially in view of the gap in time between his release 
from active duty and his earliest symptoms.  
	
	The Board finds that the examination and opinion were 
adequate for evaluation purposes.  Specifically, the 
examiners reviewed the claims file, interviewed the Veteran 
and, in the case of the November 1998 examination, conducted 
a physical examination.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiners' conclusions to 
be of great probative value.

With regard to the Veteran's diagnosis of COPD, the VA 
examination in November 1998 indicated that he had a history 
of smoking for the previous ten years.  He otherwise 
presented no infections, pneumonia or other symptoms.  In May 
2002, he indicated no chest pain or shortness of breath, 
although he was observed to have "problems with his lungs" 
by his nursing home physician in June 2003.  Finally, a VA 
examination in January 2004 noted normal breath sounds and 
were clear to percussion.  

Although no opinion was provided assessing the relationship 
between his current lung disorder and active duty service, 
the evidence of record establishes that his COPD is not 
related to active duty.  Specifically, the only lung disorder 
while on active duty service was an upper respiratory 
infection in May 1973.  This infection appeared to have 
resolved, however, and follow-up treatment was not noted.  
Moreover, the most recent in-service physical examination did 
not note a lung disorder.

The evidence also does not indicate treatment for a lung 
disorder for seventeen years after he left active duty, where 
he began displaying symptoms consistent with COPD.  It is 
also tangentially noted that his VA examination in January 
2004 noted that a pulmonary function test from January 1999 
was normal.  Therefore, based on the lack of a chronic 
condition incurred in service, an extended period of time 
with no symptoms consistent with COPD, and no evidence of a 
nexus, service connection would not be warranted for either 
dementia or COPD.

PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2008).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

In November 1998, the Veteran underwent two VA examinations 
where the appellant repeatedly mentioned that he was 
withdrawn and had had no libido for several years which were 
attributable to his time in Vietnam, although she did not 
mention specific incidents or stressors.  The examiner noted 
that the symptoms described by the appellant may suggest 
PTSD, although it would be difficult to elicit a reliable 
history in order to make such a diagnosis.  The record also 
contains a statement from the Veteran's doctor from August 
2007, who stated that his end stage dementia was complicated 
by his PTSD.  

However, in addition to a diagnosis of PTSD, there must be a 
link between such a diagnosis and a specific stressor event 
which, in the case of non-combat veterans, must be 
corroborated.  Here, the appellant makes allusions to how the 
Veteran changed since his return from Vietnam, but has not 
cited specific incidents that could form the basis for a 
diagnosis of PTSD.  Moreover, the Veteran himself made no 
such allegations.  Without a stressor for which a diagnosis 
of PTSD could be linked, service connection cannot be 
established.  

As to all of the claimed disorders, the Board has also 
considered the appellant's statements and sworn testimony 
asserting a nexus between the Veteran's dementia and COPD and 
active duty service, as well as her statements attributing 
his PTSD to his service in Vietnam.  While the Board 
reiterates that the appellant is competent to report symptoms 
as they come to her through her senses, dementia, COPD and 
PTSD are not the types of disorders that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

On the other hand, such competent evidence has been provided 
by the medical personnel who examined the Veteran prior to 
his death, and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater 
probative weight to the clinical findings than to the 
appellant's statements.  See Cartright, 2 Vet. App. at 25.  

As noted above, in order to establish entitlement to service 
connection for the cause of a veteran's death, the evidence 
must show that disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to cause death.  In this case, neither end-stage 
dementia, COPD, nor PTSD was incurred in or aggravated by 
active service.

Therefore, in light of the above discussion, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for cause of death, and 
there is no doubt to be otherwise resolved.  As such, the 
appeal is denied.

Entitlement to Accrued Benefits

The applicable law provides that, upon the death of an 
individual receiving benefit payments, certain persons shall 
be paid periodic monetary benefits to which that individual 
was entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not more than two- 
years prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000(a) 
(2008).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, "for a surviving spouse to 
be entitled to accrued benefits, the Veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  

The Federal Circuit further held that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application."  Id. at 1300; see also Zevalkink v. Brown, 102 
F.3d 1242 (Fed. Cir. 1996) (indicating that an accrued 
benefits claim is derivative of the Veteran's claim).  

An application for accrued benefits must be filed within one 
year after the date of the Veteran's death. 38 U.S.C.A. § 
5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2008); see also 
Smith v. Brown, 10 Vet. App. 330, 333 (1997).

In July 2004, the Board issued decision denying claims for 
entitlement to service connection for dementia and a lung 
disorder, but granted service connection for hearing loss.  
These claims were not appealed and became final one year 
later.  In November 2005, the appellant, on the Veteran's 
behalf, filed a new claim for entitlement to service 
connection for PTSD, an increased rating for his bilateral 
hearing loss, and for special monthly pension.  In support of 
her claim, she submitted a durable power of attorney (POA) 
giving her authority to handle the Veteran's affairs under 
Kentucky State Law.   

However, the execution by a claimant of a POA under State law 
has no effect for the purposes of prosecuting a VA claim.  
Instead, representatives of Veterans are authorized only as 
prescribed by 38 C.F.R. § 14.630.  As such, the appellant did 
not fit any of the criteria at the time she submitted the 
correspondence on behalf of the Veteran.  Moreover, although 
she submitted an application to be recognized as his 
fiduciary soon thereafter, he died before this application 
could be considered.  

Therefore, the claims submitted by the appellant on behalf of 
the Veteran in November 2005 were not validly submitted.  
Therefore, since the Veteran had no claims pending at the 
time of his death, there are no accrued benefits to be 
claimed.  Consequently, this appeal is denied.

Veteran's Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO, as the 
notice did not mention what service-connected disabilities 
the Veteran had at the time of his death.  However, the Board 
concludes that this error was not prejudicial to the 
appellant's claim.  

In this case, the record indicates that the appellant signed 
for the Veteran after he became mentally unable to address 
his own affairs.  Among the actions the appellant took was 
the attempted (although invalid) prosecution of her husband's 
service connection claims, including his claim for bilateral 
hearing loss.  In fact, in August 2004, she stated her 
understanding that he had been service-connected for this 
disorder.  

Therefore, the Board concludes that, since the appellant was 
already aware of the Veteran's relevant service-connected 
disorders, she was not prejudiced by the notice error, and a 
remand for this notice is unnecessary and would merely delay 
resolution.  

As to the remaining notice requirements, the VCAA duty to 
notify was satisfied by way of a letter sent to the appellant 
in June 2007 that addressed the notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed her of what evidence was required to substantiate 
the claim and of her and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the cause 
of death.  However, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the claim for cause of death.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Therefore, adequate notice was provided 
to the appellant prior to the transfer and certification of 
her case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
or her in the procurement of service treatment records and 
other pertinent records, and providing an opinion when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and post-service treatment records.  

Further, the appellant submitted private treatment records, 
and she was provided an opportunity to set forth her 
contentions during the hearing before the undersigned 
Veterans Law Judge in May 2009.  Next, a specific VA medical 
examination and opinion pertinent to the issue on appeal was 
obtained in both November 1998 and January 2004.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the accrued benefits claim involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  




ORDER

Service connection for the cause of the Veteran's death is 
denied.

Service connection for accrued benefits is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


